Citation Nr: 1536423	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy as secondary to type II diabetes mellitus.
 
2. Entitlement to service connection for erectile dysfunction as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota. 

The Veteran had a video hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional development in May 2009 and June 2010.  An April 2012 Board decision was vacated by a June 2014 decision, and this case was again remanded in March 2015.  The case is once again before the Board.

Following the Veteran's personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  As such, an April 2012 decision was vacated, and these claims were remanded in March 2015, to schedule a new hearing.

As such, the Veteran was scheduled several times for a new hearing.  In February 2015, he failed to show for a scheduled hearing; however, he called and indicated he would be unable to attend due to weather.  As such, good cause was found to reschedule, and the Veteran was rescheduled for a hearing in May 2015.  The Veteran failed to report again for a hearing, even though he was notified both via telephone and via a letter sent to the Veteran.  Contrary to the assertions of the Veteran's representative, in a July 2015 informal hearing presentation, the Board finds that the Veteran received adequate notice of that hearing.  Specifically, he was notified more than 30 days in advance by letter, a copy of which was also sent to his representative.  As the Veteran failed to report for that hearing without good cause, the Board finds it may proceed with further adjudication of this claim without the further scheduling of a hearing.

Notwithstanding the above styled diabetic retinopathy claim, the Board observes that the June 2010 VA examination report diagnosed bilateral glaucoma and cataracts and indicated that such disabilities had been aggravated by service.  The Board has considered the holding of the Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, but given the specific nature of the Veteran's claim for diabetic retinopathy, the consistent adjudication of the claim on that basis, and that the glaucoma and cataracts were not diagnosed until multiple years after filing his initial claim, the Board concludes that these issues are not ripe for adjudication and are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran has a current diabetic retinopathy disability that is etiologically related to a disease, injury, or event in service, or to any service-connected disability.


CONCLUSION OF LAW

Diabetic retinopathy was not incurred in, or aggravated by, service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

VCAA letters dated in July 2005 and June 2009, and the prior decision and remand in this case, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In addition, the June 2009 letter explained to the Veteran how to establish entitlement to service connection on a secondary basis. The June 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection on a secondary basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claims. 

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4) (i) (2014).  In this case, the Veteran was provided a VA examination in July 2010.  The July 2010 examiner diagnosed diabetic retinopathy and attributed the disability to the Veteran's diabetes mellitus.  As will be discussed in greater detail below, however, this diagnosis and opinion was based on incorrect facts.  As such, further VA medical opinions were obtained in April 2011 and December 2011.  That medical professionals both concluded that the Veteran did not have diabetic retinopathy, based on consideration of the medical evidence of record and the Veteran's contentions.  As will be discussed, the opinion providers included rationale for their opinions.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions). 

Based on the association of VA treatment records, the scheduling of the Veteran for VA examinations for his claimed eye disability, and the subsequent readjudication of the claim, as well as the scheduling of a further VA examination, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to the Veteran's claim of entitlement to diabetic retinopathy being decided at this time.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

According to 38 C.F.R. § 3.309(e) (2014), certain diseases may be presumed to be related to exposure to herbicides diabetic retinopathy is not included in that list of diseases.  Therefore, diabetic retinopathy may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran alleges he has diabetic retinopathy due to his service-connected diabetes mellitus, which initially was diagnosed in approximately 1991. 

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses of a chronic eye disability.  Indeed, the Veteran does not allege he incurred such disability in the military.  As noted, he believes it manifested after service due to his service-connected diabetes mellitus.

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider the Veteran's claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

As noted above, medical records indicate that the Veteran was diagnosed with diabetes mellitus in approximately 1991.  A January 1995 private treatment record indicated a 4 to 5 year history of diabetes mellitus, but that an examination at approximately that time noted rule out diabetic retinopathy.  The January 1995 treatment record, however, showed a normal examination and no evidence of diabetic retinopathy.  A contemporaneous record indicated no visual changes and no visits to ophthalmology in the previous year.  A subsequent January 1995 treatment record noted no acute problems associated with the diabetes and after physical examination the assessment was type II diabetes mellitus, without diabetic retinopathy. 

A March 2005 Agent Orange examination noted current medical problems that included diabetes mellitus, type 2, complicated with hypercholesterolemia, hypertension, diabetic retinopathy, and erectile dysfunction.  The examiner stated that an eye doctor's report showed diabetic retinopathy.  The examiner diagnosed diabetes mellitus, type 2, complicated with hypercholesterolemia, hypertension, diabetic retinopathy, and erectile dysfunction. 

A February 2007 VA treatment record noted a diagnosis of diabetes mellitus, without complications.  A June 2009 record also noted a diagnosis of diabetes mellitus without complications.  An August 2009 ophthalmology consult requested a diabetic surveillance assessment.  Right and left retinal images both showed no diabetic retinopathy.  The images, however, did show cotton wool spots.  The overall assessment was diabetes without retinopathy.  A February 2010 ophthalmology note included diagnoses of chronic open angle glaucoma and cataracts, but not diabetic retinopathy. 

The Veteran was afforded a VA eye examination in July 2010.  The examiner noted review of the claims file.  The Veteran stated that he had been diagnosed with diabetic retinopathy by the VA and the examiner stated that this was confirmed by the claims file.  The Veteran also noted treatment for glaucoma.  Following examination, which included the notation of bilateral nuclear sclerotic cataracts and normal visual fields, the examiner concluded that the "best assessment" for the Veteran was diabetic retinopathy secondary to diabetes.  In addition, the examiner stated that the Veteran's glaucoma was being accelerated by and aggravated by the diabetes, with the rationale that diabetes was a well-known risk factor for glaucoma. Finally, the examiner determined that the Veteran's bilateral cataracts were being accelerated and aggravated by his diabetes, with the rationale that the cataracts were consistent with a much older individual than the Veteran's current age.

A November 2010 VA treatment record noted a diagnosis of diabetes mellitus without complications and also noted a current diagnosis of cataracts, but not diabetic retinopathy.

The RO sought clarification of the opinions stated in the July 2010 VA examination report.  An April 2011 addendum noted review of the claims file.  The addendum discussed the August 2009 retinal image study that found no evidence of diabetic retinopathy and the absence of imaging studies since that time that would confirm a diagnosis of diabetic retinopathy.  In addition, as the Veteran did not have diabetic retinopathy or nephropathy at the time of onset of his erectile dysfunction, the medical professional concluded that the erectile dysfunction was not caused or aggravated by the Veteran's diabetes mellitus. 

Further clarification was sought, based on the conflicting opinions of record regarding a diagnosis of diabetic retinopathy.  The resulting December 2011 opinion noted review of the claims file and medical records.  The physician discussed the August 2009 retinal images that did not show diabetic retinopathy and the subsequent February 2010 record that diagnosed chronic open angle glaucoma and cataracts, but did not diagnose diabetic retinopathy.  Based on the foregoing, the physician concluded that there was no evidence of diabetic retinopathy.

After careful review of the Veteran's claims file, there are no more recent records in the Veteran's claims file related to a diagnosis of, or treatment for, diabetic retinopathy.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has diabetic retinopathy that was caused or aggravated by his service-connected disabilities or any other incident of his military service.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has had diabetic retinopathy at any point during the appellate time period. 

In reaching that decision, the Board has considered the opinions expressed in the March 2005 Agent Orange examination report and the July 2010 VA examination report that found the Veteran had a current diagnosis of diabetic retinopathy.  As to the March 2005 examination, the report claimed that separate eye examination showed diabetic retinopathy; however, such finding is not of record and the medical evidence both prior to and subsequent to the March 2005 examination consistently and universally showed no diabetic retinopathy (other than the July 2010 VA examination report, which will be discussed in greater detail below). These findings have been based on physical examination and eye imaging studies. In that regard, the Board places significant weight on the August 2009 imaging study that specifically found that the Veteran did not have diabetic retinopathy in either eye. 

As to the July 2010 VA examination report, the examiner indicated that the diagnosis of diabetic retinopathy was based on the Veteran's claim of such diagnosis and the examiner indicated confirmation of this diagnosis in the claims file.  As discussed, the sole diagnosis of diabetic retinopathy in the claims file was from the March 2005 Agent Orange examination and is wholly inconsistent with the other medical evidence of record, including the August 2009 eye imaging study. Furthermore, VA medical professionals considered these diagnoses of diabetic retinopathy and the other evidence of the claims file and medical records in April 2011 and December 2011 and both concluded that the Veteran did not have diabetic retinopathy, based on the August 2009 imaging study and other evidence of record. Given the foregoing, the Board affords far greater weight to the myriad VA and private treatment records that have indicated no eye complications attributable to the Veteran's service-connected diabetes mellitus and the conclusions of multiple medical professionals that, based on the evidence of record, the Veteran did not have diabetic retinopathy, than the unsubstantiated assertions of the March 2005 and July 2010 opinions that the Veteran did have diabetic retinopathy.

With respect to the Veteran's contentions that he has diabetic retinopathy due to his service-connected diabetes mellitus, the Board recognizes that the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as eye problems or vision loss, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, as a lay person, the Veteran has not been shown to be capable of making medical conclusions, especially as to actually diagnosing a chronic diabetic retinopathy disability in light of the complex nature of such a diagnosis and the Veteran's other diagnosed eye problems.  Thus, his statements regarding diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

First and foremost, service connection requires a diagnosis of a current disability.  In this case, there simply is no such evidence and indeed there is medical evidence to the contrary.  Without a current diagnosis, service connection is not warranted on either a direct or secondary basis.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for diabetic retinopathy is denied.


REMAND

As to the Veteran's claim of entitlement to service connection for erectile dysfunction, the Board notes that the evidence of record is somewhat in conflict as to whether the Veteran has this condition related to service.  A March 2005 Agent Orange examination report concluded that the Veteran had erectile dysfunction as a complication of his diabetes mellitus.  

By contrast,  July 2010 and April 2011 VA medical opinions, which found that the Veteran did not have erectile dysfunction secondary to the Veteran's service connected diabetes, were based on review of the claims file, consideration of the Veteran's statements, and physical examination.  Significantly, these medical professionals provided a rationale for their opinions that the Veteran's erectile dysfunction was not caused or aggravated by his diabetes mellitus, namely that the Veteran did not have microvascular disease at the time of his diagnosis with erectile dysfunction.

However, more recently, multiple November 2014 VA examinations for the Veteran's diabetes, including a reproductive organ examination, indicated that the Veteran had erectile dysfunction secondary to diabetes, or more specifically due to a multifactorial cause of diabetes, hypertension, obesity, and unspecified medications.  A February 2015 VA nervous system examination also noted the Veteran to have a diagnosis of erectile dysfunction, and indicated that, as it had occurred long before the Veteran's stroke, it was likely related to diabetes.

Thus, the evidence is somewhat in conflict as to whether the Veteran's current erectile dysfunction is related to his service connected diabetes.  As such, the Board finds that this claim must be remanded in order that a further VA examination may be conducted to determine whether it is at least as likely as not that the Veteran's current erectile dysfunction is related to service, to include as secondary to his service connected diabetes.

In addition, the Board notes that it does not appear that medical treatment records dated any earlier than 2012 have been associated with the Veteran's claims file; as such, on remand, any available relevant medical treatment records relating to erectile dysfunction, dated in 2012 or later, should be associated with the Veteran's claims file.

The Board regrets the delay in adjudication of the Veteran's claim that a remand will entail.  However, it is necessary for the Veteran to receive all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for erectile dysfunction, from 2012 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing his erectile dysfunction.  All indicated tests and studies are to be performed, to specifically include neurological testing.  A complete history should be elicited from the Veteran.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm diagnosis of erectile dysfunction, and offer an opinion as to whether it is at least as likely as not, (i.e., is there at least a 50 percent probability), that the Veteran's current erectile dysfunction is secondary to service, to include as secondary to the Veteran's service connected PTSD.

In offering this opinion, the examiner should specifically refer to the prior medical opinions, cited above, regarding the etiology of the Veteran's erectile dysfunction.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


